DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             J.J. the father,
                               Appellant,

                                    v.

             DEPARTMENT OF CHILDREN AND FAMILIES,
                           Appellee.

                             No. 4D21-2345

                           [December 1, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 502019DP000430JA.

  Andrew A. Holness of Law Offices of Andrew A. Holness, P.A., West Palm
Beach, for appellant.

  Andrew Feigenbaum of Children’s Legal Services, West Palm Beach, for
appellee Department of Children and Families.

   Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Sarah Todd
Weitz, Senior Attorney, Appellate Division, Statewide Guardian ad Litem
Office, Tallahassee, for appellee Guardian ad Litem.

                     ON CONCESSIONS OF ERROR

GERBER, J.

    The father appeals from two circuit court orders suspending his
unsupervised visitation with the child, and terminating protective
supervision and jurisdiction over the child. Both the Department of
Children and Families and the Guardian ad Litem concede the father’s
arguments that the circuit court erred in three respects, by:           (1)
suspending the father’s visitation based solely on the Department’s
allegations, without receiving any evidence proving the allegations; (2)
leaving further visitation solely to the mother’s discretion, without
providing the father any guidance on how to reinstate visitation; and (3)
failing to make specific findings of fact and conclusions of law to support
the two orders.
     We agree with the concessions of error. See A.W.P. v. Dep’t of Child. &
Fam. Servs., 823 So. 2d 323, 323-24 (Fla. 2d DCA 2002) (“A party seeking
to modify a visitation order in a dependency proceeding must meet the
same burden that is applicable to modifications in domestic relations
cases, that is, the party must prove that there has been a substantial
change in material circumstances and that modification is required to
protect the child’s best interests.”); Lightsey v. Davis, 267 So. 3d 12, 15
(Fla. 4th DCA 2019) (“[E]ven if the trial court’s decision not to award
unsupervised timesharing is supported by competent substantial
evidence, the court must provide the parent who is denied timesharing
with specific steps to obtain unsupervised timesharing. A trial court’s
failure to set forth any specific requirements or standards with which the
parent must comply in order to reduce the timesharing restrictions –
whether those restrictions constitute a total prevention of timesharing
altogether or are only a limitation of timesharing – is error. ... Similarly,
... [a] court may not delegate its responsibility to determine timesharing to
[the other parent].”) (citation and internal quotation marks omitted); Fla.
R. Juv. P. 8.260(a) (“All orders of the court … must contain specific
findings of fact and conclusions of law ….”); J.R. v. Dep’t of Child. & Fam.,
976 So. 2d 652 (Fla. 4th DCA 2008) (requiring reversal where the trial
court’s order failed to contain specific findings of fact and conclusions of
law pursuant to rule 8.260(a)).

    Based on the foregoing, we reverse the two orders on appeal, and
remand for the circuit court to conduct an evidentiary hearing on the
Department’s motion to modify the father’s unsupervised visitation with
the child and, in any order entered thereupon, to include specific findings
of fact and conclusions of law supporting the order.

   Reversed and remanded with instructions.

MAY and CIKLIN, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2